DETAILED ACTION
Claims 1, 5, and 6 are currently pending in this Office action.  Claims 2-4 stand canceled.  Claims 5 and 6 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
	The previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Even et al. (US 2010/0003442 A1) is withdrawn in light of the amendment to claim 1 specifying the Tg of the third monomer mixture.  The abstract, claim 6 of Even only teach that its “reinforcing polymer” has a Tg of 60°C or higher, which is outside the presently claimed upper limit of 50°C.
	The previous rejection of claim 1 as containing new matter under 35 U.S.C. 112(a) is withdrawn in light of the amendment removing “methyl methacrylate” as a monomer species of the “first monomer mixture.”  Even so, amended claim 1 is now rejected under 112(a) for the reason discussed immediately below.

Claim Rejections - 35 USC § 112
	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
		wherein the first monomer mixture accounts for from 73 to 79.5 weight percent of the total 	weight of the first monomer mixture, the second monomer mixture, and the third monomer 	mixture, 
		wherein the second monomer mixture accounts for from 0.5 to 7 weight percent of the 		total weight of the first monomer mixture, the second monomer mixture, and the third monomer 	mixture.
This is new matter because there is no support in the original disclosure for these amounts of first and second monomer mixtures.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding the first monomer mixture, lines 6-7 specifies that it has “a total glass transition temperature (“Tg”) in the range of from -10 to 65°C.”
	Regarding the second monomer mixture, lines 11-12 specifies that it has “a Total Tg of at least 20°C greater than the Tg of the first monomer mixture.”
	Regarding the third monomer mixture, line 17 specifies that it has “a Tg of from -25 to 50°C.”
	One of ordinary skill in the art would reasonably understand that only polymers have glass transition temperatures, while monomers and mixtures thereof do not possess glass transition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763